CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The purpose of this Corrected Notice of Allowability is to correct the Inventor name for Document 1 under “U.S. Patent Application Publications” on the Information Disclosure Statement filed by Applicants on 5/28/2021. The document No. 20050058824 was listed with Patentee/Applicant as Turgn et al. on the IDS filed on 5/28/2021. This action corrects the inventor name to properly reflect Takashi Fujimoto as the Patentee/Applicant for US 2005/0058824. The application is still allowable for the reasons set forth in the Notice of Allowability mailed on 11/2/2021, the entire contents of which are incorporated herein by reference, and which are repeated below.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-22 is the method step in claim 1 which recites “defining an expansion volume in the collection region proximal to the molten pneumatic mixture to form a molten polymer foam from the molten pneumatic mixture.” 
The closest prior art is that previously made of record: (1) Spydevold (US 5,667,740) and Horikoshi (US 5,474,723).
Spydevold teaches a process comprising an injection molding machine. In the injection molding machine, a plastic compound is subjected to heat so that it melts and its temperature rises above the decomposition temperature of the blowing agent system. Before the blowing agent has begun decomposition, the plastic compound is fed into a closed mold cavity. In the cavity, which is filled up with the plastic compound (meaning the molten mixture is collected in a collection region), a pressure is exerted on the compound which is sufficiently high to prevent the blowing agent from expanding when it decomposes (the pressure of which meets instant claim 1). See column 4, lines 47-67. The plastic composition is cooled in the mold and may be cooled to a degree such that a limited expansion occurs at the surface before the cooled plastic is removed from the mold. In this manner, a solidified polymer is formed by the cooling, and as there is expansion (even if limited) in the surface, a molten polymer foam can and does contact the surface of the mold-defining cavity. Decomposition of the blowing agent can be prevented, in which case the molten foam will only partially fill and/or substantially fill the mold. See column 6, lines 1-20. Examples of foaming agent of Spydevold meet the pneumatogen and pnematogen source of the instant claims. In an Example, raw materials including polymer and foaming agent are melt-mixed; the mixture is fed into the intake hopper of an injection molding machine which further mixes the mixture (which contains a blowing agent which is a pneumatogen source, thereby making the mixture a pneumatic mixture) at a given speed and elevated temperature.  The intake hopper corresponds to a “collection region” as recited in instant claim 1. The composition is heated to a temperature of 155ºC and is injected into the tool’s mold cavity. The injection pressure is 180 bar, which as discussed above, is sufficiently high to prevent the blowing agent from expanding when is decomposes (the pressure of which meets instant claim 1). This meets “dispensing a molten polymer foam from the collection region into a cavity defined by a mold.” The blowing agent decomposes, which thereby forms a foam. The plastic compound, which is foamed, is cooled in the mold cavity. The plastic composition touches the walls of the mold and the blowing agent decomposes. Uniform cells are provided throughout the entire product. See column 7, lines 9 though column 8, line 4. Spydevold teaches that uniform cells are present throughout the entire product, which means the molten foam completely fills the mold. See column 8, lines 1-4. Spydevold teaches a mold with a volume of 80 ml (column 7, lines 23-24).
Spydevold specifically teaches that that the polymer composition’s temperature is not raised above the decomposition temperature of the blowing agent until the last section of the injection molding machine. See column 7, lines 52-57 of Spydevold. In the Examples of Spydevold, the blowing agent is not decomposed until after the composition is placed in the mold. This is distinguished from the instantly claimed invention because an expansion occurs within the collection region before the expanded, molten polymer foam is dispensed into a mold. 
Horikoshi teaches a process where a polymer is melted and ADCA (azodicarbonamide) was added and kept under sufficient pressure to retain its non-foamed state (col. 4, ln. 19-61). Then, the screw of the extruder was retracted until the inner space preceding it reached 2.4 times the volume resulting in lowering the pressure and foaming (col. 4, ln. 61-65). Then, the foamed resin was injected into a molding cavity (col. 4, ln. 65-67). Horikoshi teaches that the resin and foaming agent is extruded (Fig. 1, col. 3, ln. 48-63) and therefore undergoes mixing. Horikoshi teaches the mold then undergoes cooling (col. 5, ln. 1). The apparatus used by Horikoshi injects the resin into a mold and therefore is an injection molding machine.  Horikoshi teaches the foaming agent includes any organic and inorganic foaming agent, with examples including azodicarbonamide and compounds that form nitrogen and carbon dioxide (col. 3, ln. 23-35).
The products of Horikoshi requires a skin layer. While the skin layer may be foamed, any foaming of the skin layer is controlled such that the surface of the article comprising the foamed core layer and the skin layer is smooth. This means that a molten polymer foam does not contain the surface of a mold defining a cavity. A smooth surface of the skin layer means no cells are present at the surface of the skin layer. So, while the skin layer may have a degree of foaming, the surface of the skin layer does not contain cells, and is therefore not foamed, and the foamed layer(s) do not contact the surface of the mold. This is distinct from the instantly claimed invention, which states that the molten polymer foam contacts the surface of the mold. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766